C. D. Ponce. Decreto declaratorio.
Vista la moción solicitando enmienda y corrección de sentencia, radicada el 10 del actual, y apareciendo de la misma y de los autos que al emitir nuestra opinión y dictar sentencia en este caso inad-vertidamente omitimos incluir en el montante de dicha sentencia la cantidad de $18 que la demandante, en su carácter de fiadora, había satisfecho a un obrero por cuenta de los contratistas, se modifica la sentencia, con efecto retroactivo al día 30 de abril último, de suerte ■ que diga así:
•“Por los fundamentos expuestos en la opinión que antecede, se revoca la sentencia declaratoria apelada que dictó la Corte de Distrito de Ponce en 14 de julio de 1942, y en su lugar se dicta otra declarando que la fiadora apelante Glens Palls Indemnity Company tiene preferencia como tal al cobro de la suma de $4,528.19 por ella satisfecha en ese carácter, por cuenta de los principales en 'la fianza, José C. Lluch y Nicanor Rodríguez, haciendo negocios bajo el nombre de Lluch & Rodríguez, y se condena a los demandados Crédito y Ahorro Ponceño y Miguel A. Roura al pago de las costas.
“Así lo pronunció y manda el Tribunal y firma el Sr. Juez Presidente.”